I/58-/7
                               ELECTRONIC RECORD




COA # 14-16-00499-CR                              OFFENSE: Habeas Corpus


STYLE: Ex Parte Enrique P. Gomez                  COUNTY: Chambers


COA DISPOSITION: Affirmed


                                                  TRIAL COURT: 344th District Court

DATE: July 25. 2017       Publish: No             TC CASE # 14571-B




                              IN THE COURT OF CRIMINAL APPEALS




STYLE: Ex Parte Enrique P. Gomez                  CCA#




         APPELLANTS                Petition   CCA Disposition:    i/y<«/7
FOR DISCRETIONARY REVIEW IN CCA IS:           DATE:

          K^/^3^7)                            JUDGE:

DATE:    UVUeTh^^K          ^Z 2Jl7           SIGNED:.                     PC:

JUDGE:          fPt    Uuu^—                  PUBLISH:                     DNP:




                                                                                  MOTION FOR


                                                      FOR REHEARING IN CCA IS:


                                                   JUDGE:


                                                                          ELECTRONIC RECORD